             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THE ALPHA UPSILON CHAPTER                          No. 4:19-CV-01061
OF THE FRATERNITY OF BETA
THETA PI, INC.,                                    (Judge Brann)

            Plaintiff,

      v.

THE PENNSYLVANIA STATE
UNIVERSITY; DAMON SIMS,
INDIVIDUALLY AND IN HIS
OFFICIAL CAPACITY; DANNY
SHAHA, INDIVIDUALLY AND IN
HIS OFFICIAL CAPACITY; and
ERIC J. BARRON, INDIVIDUALLY
AND IN HIS OFFICIAL CAPACITY,

           Defendants.

                                    ORDER

     AND NOW, this 12th day of November 2019, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motion to Dismiss, August 26, 2019, ECF No. 7 is

           GRANTED IN PART AND DENIED IN PART.

     2.    Plaintiff’s equal protection, negligence, fraud and deceit, civil

           conspiracy, and tortious interference claims (Counts 2, 3, 4, 5, and 6)

           are dismissed with prejudice.
3.   Plaintiff may file an amended complaint by November 26, 2019. If no

     amended complaint is filed by that date, plaintiff’s due process claim

     (Count 1) and its third-party beneficiary claim (Count 7) will be

     summarily dismissed pursuant to Fed. R. Civ. P. 41(b).



                                      BY THE COURT:


                                      s/ Matthew W. Brann
                                      Matthew W. Brann
                                      United States District Judge




                                -2-
